Broyles, C. J.
This was a suit for damages for the homicide of the plaintiff’s husband, who at the time of his death was an employee of the defendant corporation. The alleged negligence of the defendant consisted in not furnishing to the deceased a safe place in which to work. The petition, construed most strongly against the plaintiff, shows that the plaintiff’s husband had at least equal means with the defendant of knowing that the place in which he worked was unsafe, and that he voluntarily continued, and without objection, in the master’s service. It follows that it was not error to dismiss the petition on general demurrer.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.